                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EQUANN D. SMITH, et al.,                           Case No. 18-cv-06098-KAW
                                   8                    Plaintiffs,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     BARRETT, DAFFIN, FRAPPIER,
                                         TREDER & WEISS, LLP, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On October 11, 2018, Defendant Wells Fargo Bank, NA filed a motion to dismiss the

                                  15   complaint. (Dkt. No. 9.) Plaintiffs' opposition was due on October 25, 2018; as of the date of this

                                  16   order, however, Plaintiffs have not filed an opposition. Therefore, Plaintiffs are ordered, on or

                                  17   before November 6, 2018, to 1) file an opposition to Defendants' motion to dismiss, and 2)

                                  18   respond to this order to show cause by explaining why they did not file a timely response. Failure

                                  19   to complete both tasks by November 6, 2018 may result in the Court granting Defendants' motion

                                  20   pursuant to Paragraph 22 of this Court's Standing Order, which states "[t]he failure of the opposing

                                  21   party to file a memorandum of points and authorities in opposition to any motion shall constitute

                                  22   consent to the granting of the motion."

                                  23          If Plaintiffs file their opposition, Defendant may file a reply by November 13, 2018.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 30, 2018
                                                                                            __________________________________
                                  26                                                        KANDIS A. WESTMORE
                                  27                                                        United States Magistrate Judge

                                  28
